DECISION
This “Matai” name case came on for trial on the 28th day of October 1931.
Present: Chief Justice H. P. Wood
Associate Judge Puletu
Owing to the illness of Judge Muli he was unable to sit and his absence as trial Judge was waived by both parties.
The proponent of the “Matai” name Ponausuia, Tuia, filed the name for registration in October 1922. The case came on for trial on the 27th of February 1928 and as the objectors Sama, Tuuu, Luia, Semaia and Faautu then had no candidate for the name to oppose Tuia the trial of the case was indefinitely postponed and Tuia was appointed by the Court as acting “Matai” of the family until the case should finally be tried.
At the postponed hearing of the case, the objectors have selected Fuaau as their candidate.
The proponent of the name by his witnesses names as the last five holders of the name Ponausuia:
Ponausuia Vao
*441Ponausuia Naea
Ponausuia Saole
Ponausuia Pili
Ponausuia Tagiaafi
The relationships of these holders of the name to each other is not made entirely clear by the evidence but it is stated positively by Tuia’s witnesses that Ponausuia Naea was the father of Ponausuia Tagiaafi and the proponent Tuia. Tuia has therefore both a father and a brother who held the name Ponausuia.
The objectors name the following as the last five holders of the name Ponausuia:
Ponausuia Palaola
Ponausuia Matauti
Ponausuia Levao
Ponausuia Saole (who they stated lived in Aunuu)
Ponausuia Tagiaafi
It will be noticed that the objectors did not name Naea as a Ponausuia but that he was the father of Tuia and did hold the name Ponausuia was testified to by three disinterested witnesses, all old men who have lived on the Bay for many years, Taamu, Mailo and Faagata.
The objectors to the name base their claim of their candidate upon the testimony of an old lady Faautu who claims to have the “pule” of the family at the present time as far as naming the “matai” through the daughters of Ponausuia Paloala. These daughters were Taeli and Taemosi. It is claimed that these daughters exerted their “pule” to name Ponausuia Matauti and later Ponausuia Tagiaafi, the latter of whom the witness stated was not a true member of the family.
It is plain from the testimony that Tuia has lived on the Ponausuia lands for many years and has rendered service *442to at least four of the holders of the name. He has worked the plantations of the family and is familiar with its affairs and has had a father and a brother who held the name Ponausuia.
On the other hand it appears very doubtful if any of the objectors have lived on the Ponausuia lands or have rendered service to any of the former holders of the name or had ancestors who held the name.
The court, as stated by it during the course of the trial is reluctant to recognize the “pule” of any individual to name a “Matai” of a family unless the nominee is a member of the family, is a choice of the majority of the family and appears to be well fitted for the position.
Tuia appears to the Court to fulfill the conditions named and Fuaau does not.
IT IS THEREFORE THE JUDGMENT of the Court that the “Matai” name PONAUSUIA shall be given to the proponent of the name Tuia.
The costs of this action amounting to $25.00 will be paid by the objectors.